DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the hair thinning comb of claim 1 including “wherein there is a blocking portion between the roots of the primary and secondary comb teeth configured to prevent any hairs received in a blocking channel defined between the primary and secondary comb teeth from reaching a cutting element of the hair clipper; and wherein adjacent pairs of comb teeth are separated by a cutting gap to permit hair to pass through the cutting gap to a cutting element of a hair clipper; whereby in use the distal primary tips separate hair in a first separation stage, and the distal secondary tips separate hair received between the primary comb teeth between the blocking channel and the cutting gap in a second separation stage”.

A review of the closest prior art supports the above as explained in the following reference(s); Melton (U.S. Patent Pub. No. 2004/0250428) and Corbacho (FR2812836A1).
- Melton teaches a hair comb (22) comprising a support body (60) for attachment to a hair clipper (10)(Figure 1); a plurality of pairs of comb teeth (50) in side-by-side relationship, wherein each pair of comb teeth (50) comprises: a primary comb tooth (50) having a longitudinal extent (X1) from a root (X2) proximal the support body (60) to a distal primary tip (X3) and a secondary comb tooth (50) adjacent to the primary comb 
Melton does not teach wherein there is a blocking portion between the roots of the primary and secondary comb teeth configured to prevent any hairs received in a blocking channel defined between the primary and secondary comb teeth from reaching a cutting element of the hair clipper; or whereby in use the distal primary tips separate hair in a first separation stage, and the distal secondary tips separate hair received between the primary comb teeth between the blocking channel and the cutting gap in a second separation stage.

    PNG
    media_image1.png
    973
    634
    media_image1.png
    Greyscale

-Corbacho teaches a hair comb (1) comprising a support body (6) for attachment to a hair clipper (3)(Figures 1 and 4); a plurality of pairs of comb teeth (7) in side-by-side relationship, wherein each pair of comb teeth comprises (Figure 4): a primary comb 

    PNG
    media_image2.png
    405
    570
    media_image2.png
    Greyscale

Corbacho does not provide wherein the distal primary tip extends longitudinally beyond the distal secondary tip; wherein there is a blocking portion between the roots of the primary and secondary comb teeth configured to prevent any hairs received in a blocking channel defined between the primary and secondary comb teeth from reaching a cutting element of the hair clipper (Examiner notes while the art of Corbacho provides between the blocking channel and the cutting gap in a second separation stage.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 2-8 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/21/2021Examiner, Art Unit 3724